            Case 5:19-cv-00834-DAE Document 55 Filed 11/04/20 Page 1 of 1

                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION


MALIBU MEDIA, LLC,                                  §
                                                    §
                   Plaintiff,                       §               5-19-CV-00834-DAE
                                                    §
vs.                                                 §
                                                    §
JOHN DOE, INFRINGER USING IP                        §
ADDRESS 70.121.72.191;                              §
                                                    §
                   Defendant.                       §

                                              ORDER

       Pending before the Court is Plaintiff’s Opposed Motion for Extension of Discovery and

Expert Deadlines. See Dkt. No. 49. The District Court referred the motion for disposition pursuant to

Rules CV-72 and 1 of Appendix C of the Local Rules of the United States District Court for the

Western District of Texas. See Dkt. No. 52.

           IT IS ORDERED that this case is set for a hearing on November 16, 2020 at 3:00 pm.

Counsel must appear telephonically and are required to use the following call-in information to do

so:

                 Toll free number: 877-402-9753
                 Access code: 8309798
                 Participant Security Code: 93075


The parties must call-in at least 5 minutes before the start of the hearing and check in with the

Courtroom Deputy, Ms. Amy Jackson. The use of speaker phones is prohibited during a telephonic

appearance. The parties should be prepared to discuss the pending motion, Dkt. No. 49, at the

hearing.

       IT IS SO ORDERED.

       SIGNED this 4th day of November, 2020.




                                                        RICHARD B. FARRER
                                                        UNITED STATES MAGISTRATE JUDGE
